Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 11 are amended. 

Claims 1 – 11 are pending. 

Response to Amendment
The rejection of claims 1 – 11, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 07/01/2022, with respect to the rejection of amended claims 1 – 11, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of amended claims 1 – 11, under 35 U.S.C. 103, has been withdrawn. 

Allowable Subject Matter
Claims 1 – 11 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a method for determining the integrity of navigation data of a control unit of an automotive vehicle and a control unit of an automotive vehicle.

The claimed invention, regarding claim 1 as representative, recites features such as: a microcontroller, a random access memory and a read-only memory, which are connected to the microcontroller, the read-only memory being configured so that a reset safe area of the random access memory is not reset when the control unit starts.

The prior art of record (Hayasaka, U.S. Patent 6,169,944 (herein Hayasaka), Aue U.S. Publication 2003/0163245 (herein Aue), and Rossa et al. U.S. Publication 2012/0144140 (herein Rossa), as examples of such prior art) do not teach the same. 

Hayasaka teaches: An on-vehicle electric unit has a microcomputer formed of a RAM which stores information indicating an operating condition of the on-vehicle electric unit and momentary-power-supply-interruption check information, a ROM which stores an operation program of the microcomputer, an initial value for the information indicating the operating condition, and the momentary-power-supply-interruption check information, and a CPU which controls the on-vehicle electric unit according to the information indicating the operating condition and the operation program, and a reset circuit which resets the microcomputer if a voltage of the on-vehicle power supply is reduced. The microcomputer checks whether the momentary-power-supply-interruption check information stored in the RAM remains when it is reset. When the momentary-power-supply-interruption check information is detected, the microcomputer determines that a momentary interruption of the on-vehicle power supply has occurred and restarts controlling the on-vehicle electric unit. If the momentary-power-supply-interruption check information is not detected, the microcomputer determines that not a momentary interruption of the on-vehicle power supply but a voltage drop lasting for a time period exceeding that of a momentary interruption has occurred, initializes the RAM, and then restarts controlling the on-vehicle electric unit.

Aue teaches: The invention concerns a method and an apparatus for starting up a control unit for a motor vehicle from a reset state. In order to be able, after startup of the control unit, to continue an operation interrupted by the reset of the control unit at the point where it was interrupted, the invention proposes the following steps: checking whether an operation to be monitored had been initiated (9) prior to the reset of the control unit; continuing the operation to be monitored (7) if the operation to be monitored had been initiated prior to the reset of the control unit; and initiating the operation to be monitored (8) if the operation to be monitored had not been initiated prior to the reset of the control unit, provided the operation to be monitored is to be initiated.

Rossa teaches: A memory protection unit includes at least a first access control unit and a second access control unit programmed for controlling an access to a memory device. Further a method to operate a processing system comprising multiple processing devices and multiple memory protection units associated to the multiple processing devices. The access to the memory by a processing device is approved if first access control unit and second access control unit of the memory protection associated to the processing device approves the access and access is rejected if first access control unit or second access control unit rejects the access. The first access control unit is programmable by the associated processing device alone and the programming of the second access control unit is readable by an additional processing device which is to be used in a system with multiple programming devices, not the associate processing device.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111